UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6654



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD LUCAS,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-01-205)


Submitted:   February 25, 2005            Decided:   August 17, 2005


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Reginald Lucas, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Reginald Lucas, a federal prisoner, appeals the district

court’s order denying his Fed. R. Civ. P. 60(b) motion* and

dismissing his action filed pursuant to the Freedom of Information

Act (FOIA).         Lucas also seeks to appeal a separate district court

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).

               An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would       find    both   that   the   district    court’s     assessment    of   his

constitutional          claims     is   debatable       or   wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                      We have independently

reviewed the record and conclude that Lucas has not made the

requisite          showing.       Accordingly,     we    deny   a    certificate    of


        *
      The motion did not seek relief from any civil judgment, but
rather was an attack on Lucas’ drug conviction. Lucas filed the
motion before he filed his § 2255 action.

                                         - 2 -
appealability and dismiss the appeal from the denial of the § 2255

motion.

             Because   Lucas   did   not    raise   his     FOIA    claim   in   his

informal brief to this court, the issue is waived.                   See 4th Cir.

Local   R.   34(b).     Further,     in    Lucas’   valid    and    binding      plea

agreement, he waived his right to bring the FOIA claim as well as

the claim he raised in his Rule 60(b) motion.                      We accordingly

affirm the district court’s order denying the FOIA request and the

Rule 60(b) motion.       The motion to compel the district court to

state its reason for denying a certificate of appealability and

the “Motion to Subtract Supplement Brief” are denied.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                     - 3 -